902 F.2d 1568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Blanda G. BOGGS, Widow of Dallas R. Boggs, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-3088.
United States Court of Appeals, Sixth Circuit.
May 16, 1990.

1
Before BOYCE F. MARTIN, Jr., and RALPH B. GUY, Jr., Circuit Judges, and DAVID D. DOWD, Jr., District Judge*.

ORDER

2
The petitioner seeks review of a decision of the Benefits Review Board denying her claim for black lung benefits as survivor of a deceased miner.  The Director, Office of Workers' Compensation Programs, now moves for transfer of this appeal to the Court of Appeals for the Fourth Circuit.  The petitioner has not responded.


3
A person adversely affected by a final order of the Benefits Review Board may obtain review in the court of appeals for the circuit in which the injury occurred.  33 U.S.C. Sec. 921(c).  The place where a coal mine worker is exposed to coal dust is the circuit in which the injury occurred.   Danko v. Director, OWCP, 846 F.2d 366 (6th Cir.1988).  The record before this Court indicates that the miner's coal mine employment occurred in coal mines in West Virginia.  Accordingly, the Fourth Circuit is the proper forum for this appeal.  Therefore, this case shall be transferred to that circuit.  28 U.S.C. Sec. 1631.


4
It is therefore ORDERED that the Director's motion to transfer is granted.  The Clerk shall take all appropriate steps to transfer this case to the Court of Appeals for the Fourth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation